BENSON, Judge
JUDGMENT
Having this day issued an opinion in this matter, the Court hereby orders that Respondent Director of Administration immediately release to Petitioner Public Defender Service Corporation the total amount which was held in reserve by Respondents in allocating funds to Petitioner over the course of Fiscal Year 1977, said amount being 20% (twenty per cent) of Petitioner's Budget Appropriation and equaling $68,913.00 (Sixty-Eight Thousand, Nine Hundred and Thirteen Dollars).
There being no showing that injunctive relief is necessary to enforce Petitioner's rights, and there having been no prayer for preliminary injunction when parties appeared before the Court on August 12, 1976, no injunctive relief is ordered. As the issue was raised by the pleadings, Petitioner has leave to renew its claim.